Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00681-CV

           THE TEXAS STATE OFFICE OF ADMINISTRATIVE HEARINGS,
                                 Appellant

                                                v.

                Carol BIRCH, Charles Homer, Ann Landeros, and Carol Wood,
                                       Appellees

                     From the 419th District Court, Travis County, Texas
                            Trial Court No. D-1-GN-09-004285
                    The Honorable Gisela D. Triana–Doyal, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

         In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART AND REVERSED AND RENDERED IN PART. Specifically, we
AFFIRM the portion of the trial court’s judgment denying the plea to the jurisdiction as to the
following claims: (1) Carol Wood’s age and gender discrimination claims; (2) Carol Birch’s age
and gender discrimination claims; and (3) Carol Birch’s retaliation claim based on the protected
activity of seeking a disability accommodation. We REVERSE the portion of the trial court’s
judgment denying the plea to the jurisdiction as to the following claims and RENDER judgment
they be dismissed: (1) all of Ann Landeros’s claims; (2) all of Charles Homer’s claims; (3) Carol
Wood’s retaliation claim; (4) Carol Birch’s disability discrimination claim; and (5) Carol Birch’s
retaliation claim based on the protected activity of reporting disparate treatment of a protected
class.

       We order that each party bear its own costs of appeal.

       SIGNED July 24, 2013.


                                                 _____________________________
                                                 Marialyn Barnard, Justice